Motion for a new trial in an action of negligence in which the plaintiff has a verdict against the defendant for fifteen hundred ($1500.00) dollars for personal and property damages resulting from a collision of their automobiles.
As the plaintiff, on September 1, 1930, drove his automobile along Center Street in the city of Old Town and turned into Seventh Street, the defendant, driving his automobile in the same direction, came from the rear and struck the plaintiff’s car.
The defendant admits his own negligence. The evidence warrants the finding that the plaintiff, driving at a moderate rate of speed on the right lane of the street, extended his arm and hand out to the left as a signal, looked into his mirror and back through the open side of his car and, seeing no automobile approaching from behind, turned across the street. The collision occurred just as the plaintiff’s car reached the edge of the concrete way.
The plaintiff is a painter and paper hanger by trade. In the collision he was hit in the side, bruised and shaken up. He introduces evidence tending to show resulting nervous shock and disability which continued to the time of the trial, is diagnosed as traumatic neurasthenia and may continue for a period of from six months to a year.
The triers of fact were not clearly wrong in their conclusion, evidenced by the verdict, that the plaintiff, before and while turning his car across the street, took such precautions as a reasonably prudent person would have taken under the same or like circumstances and was free from contributory negligence.
The plaintiff is entitled to just compensation for the injuries he received to his person and property as a result of the defendant’s negligence. The damages awarded him are not grossly excessive. Motion overruled.